                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA




 GENE V. MARTIN, JR,
                       Petitioner,                         No. 3:20-cv-00174-JKS
        vs.
                                                                   ORDER
                                                        [Re: Request for Counsel and
                                                       Directing Service and Response]
 SHANNON MCCLOUD,
                       Respondent.




       On July 17, 2020, Gene V. Martin, Jr., a state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus under 28 U.S.C. § 2254 (“Petition”). Docket No. 1. Martin is
currently in the custody of the Alaska Department of Corrections (“DOC”) and incarcerated at
Wildwood Correctional Center. In the Petition, Martin challenges his 2009 conviction for
manufacturing methamphetamine following a jury trial in the Alaska Superior Court, Case No.
3PA-08-387CR, on the grounds that evidence used against him was obtained as the result of an
unconstitutional search and seizure and he was deprived of the effective assistance of counsel.
Id.
       This Court previously reviewed the Petition pursuant to Rule 4 of the Rules Governing
Section 2254 Cases and explained that the ineffective assistance of counsel claim asserted in
Ground 2 has been raised to the Alaska state courts only by way of Martin’s currently-pending
application for post-conviction in the Alaska Court of Appeals. Docket No. 3 at 4. The Court

                                               -1-



          Case 3:20-cv-00174-JKS Document 6 Filed 08/21/20 Page 1 of 4
explained that the ineffective assistance claim was thus unexhausted, and gave Martin the option
of deleting it and proceeding on the exhausted search and seizure claim, or voluntarily
dismissing his Petition in its entirety which would allow Martin to re-file a federal habeas
petition raising both claims once total exhaustion had been achieved. Id. at 5-6. In response,
Martin has voluntarily dismissed the unexhausted ineffective assistance claim, Docket No. 5, and
filed an Amended Petition that asserts only the exhausted search and seizure claim, Docket No.
4.
       Martin also states in the Amended Petition that he needs an attorney. Docket No. 4 at 15.
While this Court is not unmindful of the plight of unrepresented state prisoners in federal habeas
proceedings, there is no constitutional right to counsel in federal habeas proceedings. See
Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501 U.S. 722,
756-57 (1991)). Appointment of counsel is not required in a habeas corpus proceeding in the
absence of an order granting discovery or an evidentiary hearing. See Rules Governing Section
2254 Cases in the U.S. District Courts, Rule 6(a), 8(c). This Court may under the Criminal
Justice Act appoint counsel in this case if it determines that the interests of justice so require. 28
U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); see Weygandt v. Look, 718 F.2d 952, 954 (9th
Cir. 1983) (“In deciding whether to appoint counsel in a habeas proceeding, the district court
must evaluate the likelihood of success on the merits as well as the ability of the petitioner to
articulate his claims pro se in light of the complexity of the legal issues involved.”).
       At this time, Martin’s request for counsel is premature. The Court cannot determine
whether appointment of counsel is warranted in this case until it is able to thoroughly review the
briefing in its entirety. The Court will therefore deny, without prejudice to renew, Martin’s
motion for appointment of counsel. The Court will not reconsider a motion to appoint counsel
until it has thoroughly reviewed Respondent’s answer to the Petition.




                                                 -2-



           Case 3:20-cv-00174-JKS Document 6 Filed 08/21/20 Page 2 of 4
       IT IS THEREFORE ORDERED:
       1.      The request for appointment of counsel pursuant to 18 U.S.C. § 3006A is
               DENIED WITHOUT PREJUDICE.
       2.      The Clerk of the Court is directed to serve this order and the Amended Petition at
               Docket No. 4 on:
                                        Tamara DeLucia
                                   Office of Criminal Appeals
                                   1031 W. 4th Ave, Suite 200
                                   Anchorage, Alaska 99501
       3.      By agreement between the Court and the Office of Criminal Appeals, the Office
               of Criminal Appeals will accept service on behalf of the Respondent.1 Once an
               attorney is assigned to this case by the Office of Criminal Appeals, that
               attorney shall immediately—and in no more than fourteen (14) days from
               the date of this order—file a notice of appearance.
       4.      Respondent shall file and serve either an answer or a motion in response to the
               Petition within sixty (60) days from the date of this Order. See Rule 4, Rules
               Governing § 2254 Cases. The Court also notes its preference that procedural
               issues be addressed concurrently with the merits of the habeas petition. Any
               response shall be accompanied by any and all transcripts or other documents
               relevant to the determination of the issues presented in the application. See Rules
               4 and 5, Rules Governing § 2254 Cases. This should include a copy of:
                      (1) any brief that the Petitioner submitted in an appellate court contesting
                      the conviction or sentence, or contesting an adverse judgment or order in
                      a post-conviction proceeding;
                      (2) any brief that the prosecution submitted in an appellate court relating
                      to


       1
               In this regard, Respondent has waived Federal Habeas Corpus Rule 4 regarding
service.

                                                -3-



            Case 3:20-cv-00174-JKS Document 6 Filed 08/21/20 Page 3 of 4
                      the conviction or sentence; and
                      (3) the opinions and dispositive orders of the state appellate courts relative
                      to the conviction or sentence.
       5.      Martin’s reply, if any, shall be filed and served within thirty (30) days of service
               of an answer.

Dated at Anchorage, Alaska this 21st day of August, 2020.
                                                       s/James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                -4-



            Case 3:20-cv-00174-JKS Document 6 Filed 08/21/20 Page 4 of 4
